Citation Nr: 1235118	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Phoenix, Arizona RO.  The Veteran requested a hearing before a Decision Review Officer (DRO); in March 2007 he withdrew the request.  The matter was before the Board in June 2009 and May 2011, when it was remanded for additional development. 

A claim for service connection for a left shoulder disability was also on appeal before the Board.  An April 2012 rating decision granted the Veteran service connection for left shoulder degenerative joint disease with rotator cuff disruption.  Therefore, that matter is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service-connected disabilities are weakness of the right supraspinatus and teres minor muscle with partial subluxation of the right shoulder on stress and degenerative changes of the right (dominant) shoulder, rated 60 percent; radiculopathy and weakness of the right arm and hand, rated 30 percent; and left shoulder degenerative joint disease with rotator cuff disruption, associated with the right shoulder disability, rated 20 percent.  The combined disability rating is 90 percent.  The bilateral factor is applicable to the Veteran's bilateral upper extremity disabilities.  Therefore, the schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable primarily due to his service connected bilateral upper extremity disabilities.  A medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment is needed to decide the issue of a total compensation rating based on individual unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

On November 2010 VA examination, the examiner gave an opinion based upon review of the claims file as well as interview of the Veteran, "his studies herein", and examination of the right upper extremity.  The examiner noted that the Veteran is right handed and worked as a machinist, a production engineer who built heavy machinery, for over 20 years until he stopped in 1995.  At that time, the Veteran began receiving age-related Social Security benefits.  The Veteran noted that he was not retired but had instead been unemployed since 1995.  The examiner found that the Veteran's "right shoulder residuals of old trauma and surgical repair preclude any physical labor work."  The examiner opined that the Veteran "is capable of sedentary employment, should he have the skills for one."

On June 2011 VA examination, the Veteran reported that when he was working, he "worked through the pain", but had to retire when his "shoulder became bad"; he reported that the right shoulder was worse and indicated there was a marked decrease in function when the left shoulder also became symptomatic.  He reported that all of his work involved the use of his shoulder.  The examiner opined that pain and decreased endurance of the left shoulder caused significant effects on the Veteran's occupation.  The diagnoses included left shoulder degenerative joint disease and left shoulder rotator cuff disruption.  The examiner stated, "It is not possible to say beyond mere speculation how much each condition is contributing to the functional abnormalities."

The RO then requested an addendum opinion regarding the Veteran's employability due to his service-connected disabilities.  In a June 2012 addendum statement, the June 2011 VA examiner reiterated that the Veteran has degenerative joint disease and rotator cuff disruption of the left shoulder.  The examiner stated that the Veteran has left shoulder functional limitations from both diagnosed disabilities of the left shoulder, and it is not possible to separate how much of the dysfunction of the left shoulder is due to degenerative joint disease and how much is due to the rotator cuff disruption.  The examiner opined that the Veteran has limitations for physical employment based on his left shoulder condition, as he is unable to lift more than 10 pounds, cannot perform overhead activities with his arms, and cannot perform repetitive pushing or pulling activities, with no additional limitations for physical employment; the examiner opined that there are no limitations for sedentary employment based on the Veteran's left shoulder condition, therefore the Veteran is able to secure and maintain substantially gainful employment with the limitations noted based on his left shoulder condition.

The Board finds that the two VA opinions regarding the impact of each upper extremity, separately, on the Veteran's employability are not adequate to determine his entitlement to TDIU, and that an examination to evaluate the combined impact of his service-connected disabilities on his employability is needed.

Additionally, a review of the claims file (as well as Virtual VA, the online claims file database) reflects that the most recent VA treatment records in evidence are from March 2011.  VA treatment records are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for his service-connected disabilities since March 2011.   

2.  The RO should then arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the impact of all of the Veteran's service connected disabilities on his employability.  The consulting provider should:   

(a)  Discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.

(c)  Identify the types of employment, if any, that would not be inconsistent with/precluded by the cumulative functional limitations due to the service-connected disabilities and the types of employment, if any, that remain feasible despite the cumulative effect of the service-connected disabilities..  

The examiner must explain the rationale for all opinions offered.  The examiner should comment on the November 2010 and June 2012 VA opinions regarding the Veteran's employability, expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement.  If the consulting provider indicates that the opinions sought cannot be offered without another examination of the Veteran, the RO should arrange for such examination. 

3.  The RO should then readjudicate the claim.  If TDIU remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

